Citation Nr: 0608023	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  94-18 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for skin disorders 
claimed as sun sensitivity, tinea pedis, tinea cruris, and 
rashes on feet, thighs, hands, and fingers, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

2.  Entitlement to service connection for a disability 
claimed as sores in the mouth on a direct basis or 
alternatively as a disability due to undiagnosed illness.

3.  Entitlement to service connection for heartburn on a 
direct basis or alternatively as a disability due to 
undiagnosed illness.

4.  Entitlement to service connection for a disability 
manifested by respiratory symptoms including cough and 
shortness of breath on a direct basis or alternatively as a 
disability due to undiagnosed illness.

5.  Entitlement to service connection for sinus disease or 
rhinitis on a direct basis or alternatively as a disability 
due to undiagnosed illness.

6.  Entitlement to service connection for a disability 
manifested by dizziness on a direct basis or alternatively as 
a disability due to undiagnosed illness.

7.  Entitlement to service connection for a disability 
manifested by a diminished sense of smell, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

8.  Entitlement to service connection for a disability 
manifested by a diminished sense of taste, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

9.  Entitlement to service connection for a disability 
manifested by uncontrolled spastic movements of all muscle 
groups, on a direct basis or alternatively as a disability 
due to undiagnosed illness.

10.  Entitlement to service connection for a disability 
manifested by soreness of multiple muscles and joints, 
including of the low back, on a direct basis or alternatively 
as a disability due to undiagnosed illness.

11.  Entitlement to service connection for a disability 
manifested by throat irritation, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

12.  Entitlement to service connection for a disability 
manifested by a bony growth of the left knee, on a direct 
basis or alternatively as a disability due to undiagnosed 
illness.

13.  Entitlement to service connection for residuals of 
tuberculin skin test, on a direct basis or alternatively as a 
disability due to undiagnosed illness.

14.  Entitlement to service connection for a disability 
manifested by headaches and blepharospasm, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

15.  Entitlement to service connection for a disability 
manifested by sore spots on the head, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

16.  Entitlement to service connection for a disability 
manifested by numbness of the feet, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

17.  Entitlement to service connection for residuals of 
exposure to depleted uranium.

18.  Entitlement to service connection for residuals of 
exposure to microwave radiation.

19.  Entitlement to service connection for hypertension on a 
direct basis or alternatively as a disability due to 
undiagnosed illness.

20.  Entitlement to service connection for a disability 
manifested by swollen glands of the neck, on a direct basis 
or alternatively as a disability due to undiagnosed illness.

21.  Entitlement to service connection for a disability 
manifested by nighttime paralysis, on a direct basis or 
alternatively as a disability due to undiagnosed illness.

22.  Entitlement to an initial rating in excess of 30 
percent, on appeal from the initial award of service 
connection for bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active service from March 1990 to February 
1992, with approximately five months' duty in Southwest Asia.

This appeal is from October 1993, May and November 1994, 
rating decisions of the Department of Veterans Affairs (VA) 
Jackson, Mississippi, Regional Office (RO), and September 
1995 and November 1997 rating decisions of the Nashville, 
Tennessee, RO.

The issue of higher initial rating of pes planus with 
fasciitis is now returned to the Board from the Board's prior 
remand.  The service connection issues are before the Board 
on remand from the United States Court of Appeals for 
Veterans Claims, which vacated the Board's March 2003 
decision on those issues.

An April 2003 deferred rating decision acknowledged due 
process and pending claim concerns the Board raised in its 
now-vacated March 2003 decision.  No further action on those 
matters appears in the claims file.  Vacatur of the Board's 
decision did not abrogate those concerns.  They are again 
referred to the RO for appropriate action.

The issue of entitlement to an initial rating greater than 30 
percent for pes planus with plantar fasciitis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Tinea pedis and tinea cruris are diagnosed dermatological 
diseases, the former of which did not develop in service, the 
latter of which was acute and transitory in service without 
recurrence; the veteran does not have rashes of the fingers 
and hands or objective demonstration of sun sensitivity.

2.  Sores in the veteran's mouth have been diagnosed by 
description as aphthous stomatitis, a known diagnosis not 
attributable to an unknown illness beginning during or 
attributable to service in Southwest Asia, nor originating or 
getting worse in service.

3.  The veteran does not have objective signs or symptoms of 
heartburn, nor did he develop heartburn in service.

4.  The veteran does not have a 10 percent disabling 
disability manifested by objective signs or symptoms of 
cough, shortness of breath, or other respiratory disorder, 
nor did any disability manifested by cough or shortness of 
breath begin or become worse in service.

5.  The veteran did not develop or suffer worsening of sinus 
disease or rhinitis in service.

6.  The veteran does not have objective signs or symptoms of 
disability manifested by dizziness that is 10 percent 
disabling, nor did such a disorder begin or become worse in 
service.

7.  The veteran does not have complete loss of the senses of 
smell.

8.  The veteran does not have complete loss of the senses of 
taste.

9.  The veteran does not have objective signs or symptoms of 
disability manifested by uncontrolled spastic movements of 
all muscle groups, nor such a disorder begin or become worse 
in service.

10.  The veteran does not have disability manifested by sore 
muscles and joints, except as due to low back strain, which 
did not begin or become worse in service.

11.  The veteran is not disabled to a degree of 10 percent by 
a condition manifested by throat irritation due to 
undiagnosed illness, and such a disorder did not begin or 
become worse in service.

12.  The veteran has a bony growth of the left knee, which 
does not cause disability, and such bony growth did not begin 
or become worse in service.

13.  The veteran does not have any residuals of a tuberculin 
skin test.

14.  The veteran did not develop migraine headaches or 
blepharospasm in service.

15.  The veteran does not have objective signs or symptoms of 
disability manifested by sore spots on the head.

16.  The veteran does not have objective signs or symptoms of 
disability manifested by numbness of the feet that is 10 
percent disabling, nor did numbness of the feet begin or 
become worse in service.

17.  The veteran does not have any disability manifested by 
residuals of exposure to depleted uranium.

18.  The veteran does not have any disability manifested by 
residuals of exposure to microwave radiation.

19.  Chronic hypertension did not begin or become worse in 
service.

20.  The veteran does not have disability manifested by 
swollen glands of the neck.

21.  The veteran does not have objective signs or symptoms of 
disability manifested by nighttime paralysis that is 10 
percent disabling, nor did migraine headaches or 
blepharospasm begin or become worse in service.




CONCLUSIONS OF LAW

1.  Tinea pedis, tinea cruris, rashes of the fingers and 
hands and sensitivity to the sun were not incurred in service 
and their incurrence in service cannot be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

2.  Disability manifested by sores in the mouth was not 
incurred in service and incurrence in service of such 
disability cannot be presumed.  38 U.S.C.A. §§ 1110, 1117 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

3.  Disability manifested by heartburn was not incurred in 
service and such incurrence cannot be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

4.  Disability manifested by cough, shortness of breath or 
other respiratory disorder was not incurred in or aggravated 
in service and incurrence of such disability cannot be 
presumed.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.306, 3.317 (2005).

5.  Chronic sinus disease or rhinitis was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1111, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.317 
(2005).

6.  Disability manifested by dizziness was not incurred in 
service and incurrence in service of such disability may not 
be presumed.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2005).

7.  Disability manifested by complete loss of sense of smell 
was not incurred in or aggravated by service and incurrence 
of such disability in service may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.87a, Diagnostic Codes 6275, note (2005).

8.  Disability manifested by complete loss of sense of taste 
was not incurred in or aggravated by service and incurrence 
of such disability in service may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317, 4.87a, Diagnostic Codes 6276, note (2005).

9.  Disability manifested by uncontrolled spastic movements 
of all muscle groups was not incurred in service and 
incurrence in service of such disability may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

10.  Disability manifested by sore muscles and joints, 
including low back strain, was not incurred in service and 
incurrence in service of such disability may not be presumed.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005).

11.  Disability manifested by throat irritation was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1111, 
1117, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.317 (2005).

12.  Disability manifested by a bony growth on the knee was 
not incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

13.  Disability due to residuals of tuberculin skin test was 
not incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

14.  Disability manifested by migraine headaches or 
blepharospasm was not incurred in service and incurrence in 
service of such disability may not be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

15.  Disability manifested by sore spots on the head was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

16.  Disability manifested by numbness of the feet was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

17.  Disability due to exposure to depleted uranium was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

18.  Disability due to residuals of exposure to microwave 
radiation was not incurred in service and incurrence in 
service of such disability may not be presumed.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2005).

19.  Hypertension was not incurred in or aggravated by 
service and such incurrence may not be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309(a) (2005).

20.  Disability manifested by swollen glands of the neck was 
not incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).

21.  Disability manifested by nighttime paralysis was not 
incurred in service and incurrence in service of such 
disability may not be presumed.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

All medical records referenced below are of VA examination 
and treatment unless noted otherwise.  The numbered 
subsections correspond to numbered issues, supra.  In the 
discussion, some issues are grouped together for economy 
because of shared elements of evidence or legal analysis; 
consequently, some issues appear out of numeric order.

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

"Generally, to prove service connection, 
a claimant must submit (1) medical 
evidence of a current disability, (2) 
medical evidence, or in certain 
circumstances lay testimony, of in-
service incurrence or aggravation of an 
injury or disease, and (3) medical 
evidence of a nexus between the current 
disability and the in-service disease or 
injury."  

Pond v. West, 12 Vet. App. 341, 346 (1999).

The veteran reported hearing explosions and the sound of 
launching rockets.  He has not reported that any of his 
claimed diseases or other conditions were incurred while 
engaged in combat with the enemy.  The evidentiary rules 
applicable to disease or injury incurred or aggravated in 
combat do not apply to this case.  See 38 U.S.C.A. § 1154(b) 
(West 2002), 38 C.F.R. § 3.304(d) (2005).

The veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  A statutory 
presumption of service connection applies to Persian Gulf War 
veterans who exhibit objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, or 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, such as those listed in the 
applicable statute and regulation, that began while on duty 
in the Southwest Asia theater of operations or thereafter and 
that cannot be attributed to any known clinical diagnosis.  
The presumption also applies to veterans who have a diagnosed 
illness determined by the Secretary to warrant a presumption 
of service connection.  The chronic disability due to 
undiagnosed illness, or included diagnosed illness, must be 
manifest to a degree of 10 percent by December 31, 2006.  See 
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2005).

On prescreening application for enlistment, the veteran 
reported allergies, noted as sinus/hay fever conditions.  The 
veteran was normal in all body parts and systems on 
examination for entrance into service.  He had a history of 
mild seasonal hay fever, and of exposure to tuberculosis 
without sequela, tonsillectomy and adenoidectomy, and 
circumcision, all without sequelae.  That history does not 
equal notation on entrance.  38 C.F.R. § 3.304(b)(1) 92005).  
Consequently, he is presumed sound on entrance for purposes 
of determining entitlement to service connection for any 
disability resulting from a disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137 (West 2002); 
38 C.F.R. § 3.304(b) (2005).  The only service medical 
records in service pertinent to any service connection claim 
at issue showed warts on the fingers diagnosed as verrucae in 
June 1990, for which the veteran was referred for removal of 
the warts in July 1990, negative PPD test for tuberculosis in 
July 1990, complaints of rash in the groin area diagnosed as 
tinea cruris in June 1990, and a single blood pressure 
measurement with a diastolic reading above 90 (126/91) in 
August 1990 without diagnosis of hypertension.  In April 
1994, the veteran reported he had no separation physical 
examination.

The veteran's initial claim for VA disability compensation of 
March 1992 was for his bilateral foot conditions only.  He 
reported no private medical treatment following service.  
There is no medical evidence for the year following 
separation from service from which can objectively be 
determined the status during that time of any of the 
conditions claimed for service connection.  Consequently, the 
evidence does not permit a finding that any of the conditions 
for which he claims entitlement to service connection were 
chronic diseases presumed to be service connected if 
manifesting to a degree of 10 percent disabling during the 
year following separation from service.  See 38 U.S.C.A. 
§ 1112(a) (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2005).  
Thus, none of the claimed disabilities can be service 
connected directly as chronic diseases shown as such in 
service or during an applicable presumptive period such that 
any later manifestation of the disease is service connected.  
38 C.F.R. § 3.303(b) (2005).

The veteran is entitled to service connection on a direct 
basis for any of the claimed conditions not shown during 
service to be chronic, but for which continuity of 
symptomatology is shown from service to the present.  See 
38 C.F.R. § 3.303(b).  A condition can be noted in service 
within the meaning of the regulation either by a competent 
medical practitioner or by a lay person, depending on whether 
the condition requires medical expertise to identify or is 
amenable to lay identification by empirical observation that 
does not require a specific expertise.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Except for those conditions noted above, service medical 
personnel did not note any other of the veteran's claimed 
conditions.  Two identical lay statements of June 1994, 
apparently written by the veteran and endorsed by the 
affiants, and lay statements of September and October 1996, 
each by one of the June 1994 affiants, reported their 
observations of the veteran in service, including while 
deployed together to the Southwest Asia theater of 
operations.  The affiants indicated they, like the veteran, 
were members of the Army band, detailed to other duties upon 
arrival in Southwest Asia.

The statements report observation of the veteran's exposure 
to the hazards of radioactive depleted uranium and plutonium; 
of chronic sinusitis; of the placement of his cot near that 
of a soldier who contracted tuberculosis; of exposure to 
intense microwave radiation; and of dizziness, and sinusitis.  
These are beyond the expertise of the affiants to observe.  
They identified themselves as musicians tasked with secondary 
duties such as perimeter guard, not weapons specialists or 
physicists.  Thus, they are not competent to report on 
exposure to radioactivity or microwave energy.  They are not 
physicians, and thus lack competence to identify, dizziness, 
blurred vision, sinusitis, or tuberculosis in a soldier near 
whom the veteran slept.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Moreover, exposure to environmental toxins 
and hazards is not a condition with which the veteran can 
subsequently have continuity of symptomatology.

The affiants did report conditions and events that can be 
observed by a lay person without special expertise: the 
veteran's athlete's foot (i.e., the common, nonspecific lay 
meaning), rashes and peeling skin on arms and body with 
scratching; coughing; mouth sores; and being bruised by 
falling equipment are such conditions.  It is within their 
lay competence to report that the veteran complained of sore 
or irritated throat, shortness of breath, pain in muscles and 
joints and runny nose.  Thus, these things are conditions 
noted in service with which there can be continuity of 
symptomatology.  These conditions are distinguished from the 
veteran's claimed disabilities and complaints on post-service 
examination of chronic sinusitis, tinnitus, tinea pedis, and 
other specific medical diagnoses or attribution of symptoms 
to specific pathologies, which neither they nor the veteran 
is competent to diagnose.  Espiritu, 2 Vet. App. 492.  
Likewise, although a lay person will be unable to observe 
irritation of the throat and blurred vision, the veteran's 
report or complaint to the lay person is a sign of the 
condition in the sense that it is a non-medical indicator 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2005).

Additionally, any disease diagnosed after separation from 
service can be service connected if all of the evidence, 
including that pertinent to service shows the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

As a general matter regarding the veteran's credibility, the 
veteran has made contradictory statements that show he lacks 
credibility.  Most significantly, in statements of December 
1993 and March 1994, he reported seeking treatment in service 
that was denied him or not recorded.  In post service 
examination in March 1994, he told the examiner that he did 
not seek or have treatment for multiple conditions, and in 
subsequent examinations he told examiners he has not sought 
or been treated for various alleged complaints.  The 
contradiction between statements made to claims adjudicators 
and statements made to examining physicians do not reconcile 
favorably to the veteran.  The veteran's historical accounts 
are taken as credible only when objectively corroborated.

1.  Sun Sensitivity, Tinea Pedis and Cruris, and Rashes

The veteran complained of rashes of the groin prior to 
deployment to Southwest Asia, which were diagnosed as tinea 
cruris and treated in service.  Tinea cruris was not 
documented or diagnosed in any VA examination of record other 
than the March 2000 examination report, which noted that the 
diagnosis appeared in the record; it was not observed or 
reported on current examination.  The most recent medical 
evidence, VA outpatient reports of January 2003 to October 
2005, include negative findings of skin lesions on multiple 
occasions.  There is not continuity of symptomatology for 
tinea cruris, nor does all of the evidence, including that 
pertinent to service, show incurrence in service.  38 C.F.R. 
§ 3.303(b), (d).

Tinea cruris and tinea pedis are not amenable to service 
connection as an undiagnosed illness of a Persian Gulf War 
veteran for several reasons.  They are known clinical 
diagnoses.  38 C.F.R. § 3.317(a)(1)(ii) (2005).  Also, tinea 
cruris was seen in service prior to the veteran's deployment 
to Southwest Asia.  38 C.F.R. § 3.317(a)(1)(i) (2005).

Tinea pedis was not noted in service.  There is not 
continuity of symptomatology.  Significantly in this regard, 
the veteran mentioned foot injury on his initial application 
for VA disability benefits, but not problems of the skin of 
the feet.  He did not mention the skin of his feet when 
examined for flat foot in March 1992, and the examiner noted 
there were no changes of the skin of the feet.  The veteran 
first complained of foot fungus in January 1994, at the 
Persian Gulf Registry examination, when the first diagnosis 
of tinea pedis appeared in the veteran's medical records.  
Most recently, in August 2005, the skin of the veteran's feet 
was negative for lesions.  The preponderance of the evidence 
is against finding continuity of symptomatology between tinea 
pedis first diagnosed in January 1994 and any skin condition 
noted in service.  38 C.F.R. § 3.303(b).  Likewise, in light 
of the documented discontinuity between service and first 
complaint of tinea pedis, the preponderance of the evidence 
is against finding that based on all of the evidence 
including that pertinent to service, tinea pedis, first 
diagnosed after service, was incurred in service.  38 C.F.R. 
§ 3.303(d).

Sun sensitivity is not documented objectively in the record.  
The signs and symptoms the veteran reports are redness of the 
skin on exposure to the sun.  There is no evidence that this 
phenomenon amounts to a disability.  Entitlement to VA 
disability compensation requires the existence of a current 
disability.  Gilpin v. West, 155 F. 3d 1353, 1356 (Fed. Cir. 
1998) (service connection based on wartime service); 
Degmetich v. Brown, 104 F. 3d 1328, 1332 (Fed. Cir. 1997) 
(service connection based on peacetime service).  Absent 
evidence of current disability, the claimed condition cannot 
be service connected.

Rashes on the hands and fingers are not shown objectively in 
any medical evidence of record.  The diagnosis and apparent 
treatment of verrucae of the fingers (warts) in service does 
not amount to evidence that the veteran has warts on the 
fingers now, which are nowhere currently diagnosed, or that 
the condition claimed as rashes of the hands and fingers are 
actually the warts noted in service.  Absent any objective 
evidence of any skin condition of the hands and fingers at 
any time subsequent to service, this element of the claim is 
also unsupported by evidence of current disability, and it is 
denied.  Gilpin, 155 F. 3d at 1356; Degmetich, 104 F.3d at 
1332.

2.  Sores in the Mouth

The veteran was diagnosed on examination of the oral cavity 
in January 1997 with occasional aphthous stomatitis (canker 
sores).  Stedman's Medical Dictionary 113 (26th ed.).  None 
were seen on examination.  Subsequent examinations, most 
recently in August 2005, were likewise negative.

Aphthous stomatitis is a known clinical diagnosis, and 
consequently cannot be a disability resulting from an 
undiagnosed illness presumed incurred during service in 
Southwest Asia.  It is not shown to be part of a medically 
unexplained chronic multisymptoms illness.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2005).  Entitlement to 
service connection for canker sores must be shown without 
reliance on the Gulf War statutory presumption.

There is no objective evidence of canker sores of the mouth 
in service.  The condition reported by the lay affiants in 
the September and October as the veteran's contemporaneous 
complaint of "sore spots in his mouth," or "some kind of 
mouth sore problem"  is not shown by any objective evidence 
to have continuity of symptomatology.  Notably, there has 
been no observation of the condition documented by any 
medical practitioner.  The preponderance of the evidence is 
against finding entitlement to service connection based on 
continuity of symptomatology with a condition noted in 
service or based on the totality of the evidence showing 
incurrence in service.  38 C.F.R. § 3.303(b), (d).

3.  Heartburn

Heartburn is not shown by any medical evidence or opinion of 
record.  No examining physician has mentioned heartburn or 
any other upper respiratory sign or symptom in diagnosing the 
veteran.  A December 1996 upper gastrointestinal study was 
negative.  Heartburn has not been among the complaints the 
veteran has reported on examination.  Significantly in this 
regard, the veteran presented the September 1997 examiner 
with a written list of 20 current complaints at the general 
medical examination, heartburn not among them.  The examiner 
did a gastrointestinal examination, at which the veteran also 
did not mention heartburn.  The veteran did not mention 
heartburn to the March 2000 examiner.  The March 2000 
examiner reviewed the veteran's entire VA medical record and 
did not report complaints or findings of heartburn.  
Outpatient records from January 2003 to October 2005 are 
silent regarding heartburn.

In sum, the veteran apparently included heartburn among the 
several signs and symptoms of gastrointestinal condition for 
which he sought service connection.  There is no objective 
evidence of heartburn and no subjective evidence beyond the 
bare claim.  The inclusion of heartburn in the claim is a 
claim for compensation without a predicate current 
disability.  Gilpin, 155 F. 3d at 1356; Degmetich, 104 F.3d 
at 1332.  Such a claim seeks benefits not provided by law and 
must be denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


4.  Respiratory Symptoms including Cough and Shortness of 
Breath

The veteran claims to have respiratory symptoms including 
cough and shortness of breath.  On respiratory examination in 
September 1997, the examiner diagnosed persistent cough of 
unknown etiology, no other pathology found; the veteran 
coughed at the end of each expiration on examination.  Chest 
x-ray was normal except for an elevated left hemidiaphragm, 
and pulmonary function tests were normal in December 1996 and 
February 1997.  A chest CT found residual thymic tissue in 
the area of the elevated left hemidiaphragm.  The March 2000 
examiner reviewed the records and opined that neither was of 
clinical significance.  On examination of nose and sinus in 
October 1997, the veteran did not cough and did not mention 
cough or shortness of breath.  On examination in March 2000, 
the veteran denied having any problems with breathing.  He 
said he still had post-nasal sinus drainage from rhinitis or 
sinus that might be causing coughing.  The examiner diagnosed 
cough of unknown etiology versus secondary to postnasal 
drainage.  He had no cough on repeated outpatient examination 
between January 2003 and August 2005.  All medical findings 
of the lungs were normal.

The weight of the evidence is that the veteran does not have 
a discrete disability manifested by cough or shortness of 
breath.  There is also no evidence of respiratory 
symptomatology that constitutes one or more of a medically 
unexplained chronic multisymptom illness.  Whether there is 
disability as a result of undiagnosed illness that can be 
presumed service connected based on onset during or after 
service in Southwest Asia is determined by reference to 
rating criteria in 38 C.F.R. part 4 (2005).  See 38 C.F.R. 
§ 3.317(a)(5) (2005).  The only disease that includes cough 
as a criterion of a 10 percent rating, bronchiectasis, 
requires productive cough and the necessity of treatment.  
38 C.F.R. § 4.97, Diagnostic Code 6601 (2005).  The cough has 
never been shown objectively to be productive, and there is 
no evidence the veteran has ever been treated for it.  
Consequently, the evidence is against finding a 10 percent 
disability on which to predicate a presumption of service 
connection.  Absent evidence of a disability, cough cannot be 
presumed service connected based on Persian Gulf War service 
in Southwest Asia.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2005).

The veteran has not shown continuity of symptomatology with a 
condition manifested in service by coughing.  He did not 
report coughing in his initial claim, or on his Persian Gulf 
Registry examination.  The discontinuity between the time his 
affiant comrades noticed him coughing in service and his 
first complaint to medical personnel compels finding there is 
not continuity of symptomatology upon which to base service 
connection for a respiratory condition manifested by 
coughing, and the preponderance of the evidence is against 
awarding service connection based on the totality of the 
evidence including that pertinent to service.  38 C.F.R. 
§ 3.303(b), (d) (2005).

The veteran does not have shortness of breath.  Although he 
has reported shortness of breath as early as December 1993, 
he has not demonstrated shortness of breath on pulmonary 
testing or on any instance of observation.  On September 1997 
general medical examination he reported shortness of breath 
walking from the parking lot to the examination, but on 
examination his breath sounds were even.  He made a poor 
inspiratory effort.  On examination in March 2000, he denied 
shortness of breath.  He was not short of breath on 
outpatient examination in August 2005.  Having a claimed 
disability currently is prerequisite to service connection 
for that disability.  Gilpin, 155 F. 3d at 1356; Degmetich, 
104 F.3d at 1332.  In sum, the preponderance of the evidence 
against granting service connection for disability due to a 
respiratory condition manifested by cough and shortness of 
breath.

5, 11.  Sinus Disease and Rhinitis, and Throat Irritation

The veteran complained of sinus drainage in December 1993, at 
which time outpatient examination showed slightly greenish 
nasal discharge.  The veteran has diagnoses of allergic and 
vasomotor rhinitis and possible allergic sinusitis, made on 
examination in October 1996, January 1997 and March 2000.  X-
ray study of the sinuses in September 1997 and July 2002 were 
negative for any suggestion of sinus pathology.  The veteran 
and his affiant comrades reported he had sinusitis while in 
Southwest Asia.

The veteran has a diagnosis of rhinitis.  Thus, to the extent 
that the complaints of nasal symptoms that he identified as 
sinusitis are due to allergic and vasomotor rhinitis, they 
are diagnosed, known clinical entities to which the Persian 
Gulf War presumption cannot apply.  Likewise, the impression 
of possible allergic sinusitis takes that condition out of 
the realm of signs or symptoms unattributable to any known 
diagnosis.  The Persian Gulf War presumption is not 
applicable to this claim.  38 C.F.R. § 3.317(a)(1) (2005).  
Additionally, the veteran reported to the January 1997 mouth 
and throat examiner that he had had nasal congestion before 
the Gulf War that had gotten worse since.  To the extent that 
any of his currently claimed conditions are increases in 
conditions that preexisted service in Southwest Asia, they 
may not be presumed to be disabilities due to undiagnosed 
illness incurred during service in Southwest Asia.  38 C.F.R. 
§ 3.317(a) 

Regarding throat irritation as a discrete disability due to 
undiagnosed illness, the veteran did not claim throat 
irritation in his initial claim for service connection.  It 
is not listed among the complaints noted on the Persian Gulf 
Registry code sheet.  He made no complaint about throat 
irritation at the March 1994 general medical examination.  
His throat appeared normal on outpatient observation in June 
1996.  It had only mild injection without gross erythema on 
special mouth and throat examination in January 1997.  Nose 
and sinuses examination in September 1997 showed the 
nasopharynx, oral cavity and oropharynx within normal limits.  
Indirect laryngoscopy and nasopharyngoscopy were normal.  The 
hypopharynx and larynx were grossly normal.  There was good 
bilateral true vocal fold motility.  On general medical 
examination in March 2000, the veteran reported he still had 
post-nasal drainage from rhinitis and sinusitis, but he did 
not complain about throat irritation, nor did the examiner 
note signs or symptoms of throat irritation.  On examination 
in August 2005, the veteran's throat was again negative.  The 
only evidence of chronic throat irritation is the veteran's 
subjective report.  The one objective finding of mild 
injection in January 1997 does not amount to the 10 percent 
disability prerequisite to application of the undiagnosed 
illness presumption.  38 C.F.R. § 3.317(a)(1) (2005).  One 
positive finding out of six examinations since the 1992 claim 
does not amount to a 10 percent disability.

Considered for direct service connection, none of the 
diagnoses to which the veteran's nasal symptoms are 
attributed were shown to be chronic diseases in service.  
38 C.F.R. § 3.303(b).  The veteran's and his lay affiants' 
reports of sinusitis are not cognizable evidence of that 
disease in service, as they lack the expertise necessary to 
diagnose medical conditions.  Espiritu, 2 Vet. App. 492.  The 
condition of nasal symptoms reported by the lay affiants 
constitutes a condition noted in service, but the failure to 
report it on Persian Gulf Registry examination constitutes a 
discontinuity in symptomatology.  The veteran reported to the 
March 1994 examiner that he took Actifed for sinus symptoms, 
but no such symptoms were found on examination.  The veteran 
reported failure to seek medical treatment for symptoms.  
January 1997 examination revealed slight symptoms producing 
the impression of allergic and vasomotor rhinitis.  September 
1997 general medical examination was negative for sinus 
symptoms, but gave a diagnosis of probably intermittent 
sinusitis, apparently based on history from the veteran.  In 
October 1997, he had a somewhat dry nasal cavity with 
injected mucosa and otherwise negative findings for the 
nasopharynx on ENT examination, producing the diagnoses of 
allergic rhinitis and possible allergic sinusitis.  The March 
2000 examiner also noted these diagnoses in the record.

The lack of clinical findings confirming chronic sinusitis 
together with the x-ray studies negative for sinusitis makes 
the evidence weigh clearly against finding the veteran to 
have chronic sinusitis.  Consequently, the questions of 
continuity of symptomatology or the totality of evidence 
showing incurrence in service are moot.  The lack of 
objective evidence of continuity of the symptomatology 
diagnosed as allergic or vasomotor rhinitis and as possible 
allergic sinusitis precludes service connection for 
continuity of symptomatology between a current condition and 
a condition noted in service.  The preponderance of the 
evidence is likewise against finding direct service 
connection for throat irritation as a discrete disability.

Additionally, the allergic and vasomotor rhinitis and 
allergic sinusitis were not aggravated in service for two 
reasons.  First, the conditions were reported by history on 
entrance, not noted on examination, thus the presumption of 
soundness as to sinus/hay fever conditions was not rebutted.  
38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2005).  
Second, even if any of these conditions were deemed noted on 
entrance and to have preexisted service, the objective 
evidence, including the dearth of active symptoms on repeated 
examination, does not permit the conclusion that there was an 
increase in severity during service, i.e., the evidence 
cannot show the conditions worse after service than before; 
there was no aggravation.  38 C.F.R. § 3.306(a); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).  All of the evidence 
including that pertinent to service does not permit a finding 
of incurrence or aggravation in service of sinus disease, or 
rhinitis, or throat irritation.  38 C.F.R. §§ 3.303(b), (d), 
3.306 (2005).

6, 9, 14, 16, 21.  Dizziness, Uncontrolled Spastic Movements 
of all Muscle Groups, Headaches and Blepharospasm, and 
Numbness of the Feet, Night-time Paralysis

The veteran asserts having each of the above symptoms while 
serving in Southwest Asia, which have continued to the 
present.  Of the claimed symptoms, nighttime paralysis, which 
the veteran reported on examination in March 1994, has not 
been mentioned to a medical practitioner since.  He has not 
sought medical treatment for any the neurological complaints.  
He was neurologically negative on outpatient examination on 
February 4, 1994, when he sought treatment for low back pain.  
However, on February 17, 1994, he returned to the outpatient 
clinic for observation of what he called spasm.  The examiner 
noted a knotted muscle in the right calf.  The veteran 
reported muscle twitching in the arms legs and upper body on 
March 1994 examination, none of which did the examiner find.

A neurological examination in September 1997 found the 
veteran's history consistent with migraine headaches and 
blepharospasm (tonic spasm of the orbicularis oculi muscle, 
producing more or less complete closure of the eyelids-
Dorland's Illustrated Medical Dictionary 215 (27th ed. 1988).  
The examiner found none of the symptoms that the veteran 
reported as frequent and unpredictable.  Examination revealed 
no neurological signs consistent with the claimed symptoms.  
There were no muscular signs consistent with the claimed 
symptoms, such as alterations in tone.  In October 1997 
examination of the nose and sinuses, the veteran denied 
vertigo.  In January 2003, the veteran complained of a 
headache and he reported frequent severe headaches.  On 
outpatient neurology examination in August 2005, the veteran 
had no numbness, tingling, weakness, or dizziness.

Of all of the complaints, the only ones objectively witnessed 
by medical personnel were low back muscle spasms and knotted 
muscle of the right calf in February 1994 and a September 
1997 general medical examiner's impression of slight 
objective diminished sensation to monofilament along the 
distal soles of the feet, where the examiner noted there was 
slight callus formation.  Also, there was an impression of a 
slight, subjective, reduction of sensation to touch along the 
base of the fifth metatarsals, noted on examination of the 
feet in May 1999.  The veteran's father reported in a 
February 1995 statement that the veteran had observable 
muscle twitches after returning from the Gulf War.  In the 
absence of objective medical corroboration, the lay statement 
and the veteran's statement are not credible corroboration of 
alleged frequent headaches, spasms of every muscle, or 
numbness of the feet.  The father's statement of witnessing 
muscle twitches is not probative of the fact of frequent or 
chronic spasms of every muscle or of numbness of the feet.

The evidence regarding the muscle spasm reveals that the 
veteran's testimony must be taken carefully in context and 
not generalized.  In the March 1994 examination, the veteran 
reported that a doctor, who prescribed muscle relaxants, 
noted his muscle spasms.  This statement misrepresents or 
obfuscates that he was treated on the evening of February 4, 
1994, for paravertebral muscle spasm associated with an 
episode of low back pain that he then reported began that 
afternoon.  To the extent the veteran reported it to the 
March 1994 examiner as evidence of a generalized spastic 
condition, it was a misunderstanding or a misrepresentation 
by the veteran.  Either way, it does reveal the limited 
reliability of the veteran's testimony.

The veteran has not produced evidence of any objective signs 
or symptoms that warrant service connection for disabilities 
manifested by dizziness, night-time paralysis, uncontrolled 
spastic movements of all muscle groups, headaches, and 
numbness of the feet, or for a medically unexplained chronic 
multisymptom illness defined by a cluster of signs and 
symptoms.  The claimed assemblage of symptoms do not satisfy 
the regulatory definition of a chronic multisymptoms illness 
in the absence of a diagnosis.  38 C.F.R. § 3.317(a)(2)(ii) 
(2005).  Absent objective signs or symptoms, these complaints 
cannot be presumed service connected based on Persian Gulf 
War service in Southwest Asia.  38 C.F.R. § 3.317( (2005).

Alternatively, even if the single knotted right calf muscle 
and the slight sensory deficit of the feet were deemed 
objective signs or symptoms of an undiagnosed illness, 
neither amount to the 10 percent disability prerequisite to 
entitlement to the statutory presumption.  38 U.S.C.A. § 1117 
(West 2002); 38 C.F.R. § 3.317 (2005).

Migraine headache and blepharospasm are known diagnoses.  The 
Persian Gulf War presumption is not for application to those 
conditions.  38 C.F.R. § 3.317(a)(1) (2005).  Entitlement to 
service connection for these must be established on a direct 
basis.  38 C.F.R. § 3.303 (2005).  Neither of these is shown 
to be an organic disease of the nervous system that was 10 
percent disabling within one year of separation from service.  
Consequently, the chronic disease presumption applies to 
neither disorder.  See 38 C.F.R. §§ 3.307, 3.309(a) (2005).

The veteran was diagnosed with tension headaches in March 
1994 and history of migraine in September 1997.  He has not 
shown continuity of symptomatology with a condition noted in 
service.  His January 2003 complaint of headache and report 
of frequent headaches do not establish that continuity in 
light of the demonstrated unreliability of the veteran's 
testimony and the lack of evidence of treatment to 
corroborate the allegation of frequent severe headaches.  
Blepharospasm was not noted in service, hence it cannot 
represent a symptomatology continuous with a condition noted 
in service.  The totality of the evidence, including that 
related to service, which shows neither headaches nor 
blepharospasm, does not permit finding either headaches or 
blepharospasm were incurred in service.  38 C.F.R. 
§ 3.303(b), (d) (2005).

7, 8.  Diminished Senses of Smell and Taste

The veteran reports diminished senses of smell and of taste 
since serving in Southwest Asia.  On testing during a mouth 
and throat examination in January 1997, the veteran was 
unable to smell coffee, but he could smell something when 
presented with ammonia.  He could taste salt and sugar.  On 
testing during a nose and sinus examination in October 1997, 
the veteran could not distinguish among cinnamon, vanilla, 
anise and ammonium other than to say they were pleasant or 
foul smelling.  Thus, he is shown to have a diminished but 
existing sense of smell and to have a sense of taste.

A 10 percent disability for loss of sense of smell or of 
sense of taste requires complete loss of those senses.  
38 C.F.R. § 4.87a (2005).  Whereas the veteran has both 
senses, he has not shown the 10 percent disability due to 
loss of senses of smell or taste prerequisite to presuming 
incurrence of either during service in Southwest Asia as the 
result of undiagnosed illness.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2005).

The veteran must therefore establish service connection for 
diminished senses of smell and taste on a direct basis.  In 
short, there is no objective evidence of such losses in 
service, nor that such condition was noted in service.  
Consequently, neither diminished sense of smell nor of taste 
can be service connected as a chronic disease shown as such 
in service with subsequent manifestation, or as based on 
continuity of symptomatology.  38 C.F.R. § 3.303(b) (2005).  
Finally, as there is neither a disease diagnosed after 
service to which the sensory impairments is attributable nor 
evidence pertinent to service to show it existed then, the 
preponderance of the evidence is against the claim for direct 
service connection.  38 C.F.R. § 3.303(d) (2005).

10, 12.  Multiple Sore Muscles and Joints including of the 
Low Back and Bony Growth of the Left Knee

The veteran sought outpatient treatment for a sore back of 
several hours' duration on February 4, 1994.  He reported 
having low back pain for about two years, with a sudden 
increase without precipitating factors.  On examination 
revealing no neurological signs or symptoms and positive 
paravertebral muscle spasm, the diagnosis was low back 
strain.  On February 17, 1994, an outpatient clinician noted 
a knotted calf muscle, without comment on soreness or other 
sensation in the muscle.  On examination in March 1994, the 
veteran reported muscle twitching all over his body lasting a 
few days at a time, beginning in July 1991, with the muscles 
sore to the touch during the episodes.  As noted previously, 
II.A.18, supra, the veteran misreported that a VA examiner's 
notation of knotted calf muscle was the witnessing and 
notation of this phenomenon.  The examiner noted essentially 
full ranges of motion of all joints without muscle pain, 
except for diminished effort in lumbar range of motion 
related to the veteran's fear of causing pain, and in the 
ankles related to objectively painful plantar fasciitis.  The 
veteran presented in a wheel chair.  He was able to put on 
his shoes without difficulty.  The examiner did not find or 
report any objective evidence of multiple sore muscles or 
joints.

On joint examination in September 1997, the veteran reported 
muscle and point pain in all muscles and joints since his 
Gulf War service.  He described a feeling in the joints of 
bone against bone and aching in all of his bones and joints.  
Examination was remarkable for being normal in all joints, 
except for range of motion of the low back noted be have been 
done with poor effort.  There was no crepitus, instability or 
other objective sign or symptom of any illness in any joint.  
Pertinent laboratory tests were all negative.  The diagnosis 
was joint pain, undetermined etiology.

General medical examination of September 1997 showed a small 
raised area over the left patella, but no functional 
impairment.  All musculature was full in mass and strength 
and clinically unimpaired.  The veteran reported his use of a 
cane because he sometimes became weak, felt the room spin, 
and he fell.  The veteran was essentially normal on 
neurologic examination.  The examiner diagnosed general 
deconditioning.  General medical examination in March 2000 
found no objective signs or symptoms of muscle soreness, 
other than the well-documented plantar fasciitis.

On examination of the joints in March 2000, the veteran 
reported use of aspirin occasionally, and no other anti-
inflammatory medication.  Regarding the bump on his knee, he 
reported it appeared in 1992 or 1993.  He stated that he had 
no symptoms or disability related to the growth on his knee, 
but he wanted it acknowledged.  The examiner diagnosed an 
osteophyte of the superior border of the left patella without 
related disability.  The examination was otherwise negative 
except for plantar fasciitis and pes planus.  The August 2005 
outpatient examiner noted there was no pain of muscles or 
joints, and the veteran stated that he had painful muscles 
and joints occasionally and not very severely.

In short, there is no objective evidence of any 
musculoskeletal signs or symptoms of disability, other than 
the February 1994 diagnosis of low back strain.  Absent some 
objective evidence of disability from sore muscles and joints 
due to undiagnosed illness, there is no basis to apply the 
Gulf War presumption.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2005).  Absent some objective findings, 
the rendering of the veteran's subjective complaints as joint 
pain of unknown etiology is not a finding of disability due 
to unknown illness that warrants application of the 
presumption.

There is no evidence upon which to even base analysis whether 
the veteran has a musculoskeletal disease that was shown to 
be chronic in service or during an applicable presumptive 
period, and there is no evidence of a condition noted in 
service with which there could be continuity of 
symptomatology.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  He 
has disclaimed having disability of the left knee, and the 
disclaimer is consistent with the objective evidence.  The 
low back strain was not diagnosed subsequent to February 
1994, and was apparently acute.  The veteran's reluctance to 
implement range of motion on examination is not evidence of 
an actual low back disorder that can be service connected 
given that the examiner did not find a basis for a diagnosis.  
His ability to put on his shoes while in a wheel chair shows 
range of motion enough to conclude his demonstration during 
examination was not genuine.  In sum, the preponderance of 
the evidence is against finding direct service connection for 
any musculoskeletal disorder other than the currently 
service-connected pes planus with plantar fasciitis.  

13, 17, 18.  Residuals of Tuberculin Skin Test, of Exposure 
to Depleted Uranium, of Exposure to Microwave Radiation

The veteran had a negative tuberculin skin test in service.  
He has not identified any residual condition.  Even if 
exposure to depleted uranium and to microwave radiation were 
conceded to have happened, the veteran has not alleged or 
shown evidence of any residuals of any of these.  Regarding 
exposure to depleted uranium, the Secretary of Veterans 
Affairs has specifically determined that there is no basis to 
establish a presumption of service connection based on 
service in the Persian Gulf during the Persian Gulf War for 
any disease due to exposure to depleted uranium.  66 Fed. 
Reg. 58784-85 (Nov. 23, 2001).

The December 1994 private urine test that was positive for 
uranium is not evidence of an associated disability, even 
though it is evidence of uranium ingestion.  Likewise, the 
literature of unidentified source the veteran submitted 
showing estimates of radiation doses from exposure to varying 
amounts of depleted uranium is not evidence of any objective 
condition in him.

The Board cannot speculate what residuals of exposure to 
tuberculin skin test and of exposure to microwave radiation 
might be.  Absent the veteran's production of evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability related to the claimed cause, VA has 
no duty to examine him to find a disability or to speculate 
what disability might possibly exist.

As regards residuals of tuberculin skin test, exposure to 
depleted uranium and exposure to microwave radiation, the 
veteran has submitted claims for disability compensation 
without any evidence of related current disability, which 
must consequently be denied.  Gilpin, 155 F. 3d at 1356; 
Degmetich, 104 F.3d at 1332; Sabonis, 6 Vet. App. at 430.

15.  Sore Spots on the Head

On skin examination in December 1996, the veteran reported 
onset of headaches behind the ears and on top of his head 
while in Southwest Asia.  See II. A. 23, supra, for 
discussion of headaches.

The veteran did not claim sore spots on the head in his 
original claim for disability compensation, nor is the 
complaint noted on the Persian Gulf Registry code sheet.  He 
first mentioned it to a doctor at the March 1994 general 
medical examination, when he reported sore spots on his head 
and behind his ears; he denied any past medical treatment for 
it.  The veteran's reported sore spots behind his ears were 
subjective, without objective lesion observed, and he did not 
mention any sore spots on his head.  The veteran mentioned no 
sore spots on his head (other than headaches) in the December 
1996 skin examination.  Again, on neurological examination in 
September 1997, the veteran related pain on top of his head 
to headaches, not to any other, discrete condition, sign, or 
symptom.  September 1997 general medical examination noted 
the veteran's complaint of sore spots on the top of his head, 
but found the head normocephalic and atraumatic.  The March 
2000 general medical examination was likewise negative.  
Outpatient records of January 1997 to October 2005 are also 
silent for complaints of sore spots on the head.

In short, there is no objective evidence of sore spots on the 
head that can be the basis of service-connected disability 
compensation whether presumed to be due to an undiagnosed 
illness contracted during or because of service in Southwest 
Asia, or on any direct basis.  This claim must be denied.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2005); Gilpin, 155 F. 3d at 1356; Degmetich, 
104 F.3d at 1332; Sabonis, 6 Vet. App. at 430.

19.  Hypertension

Hypertension is a known diagnosis, therefore the undiagnosed 
illness presumption does not apply.

The veteran did not have hypertension diagnosed in service, 
nor are there any elevated blood pressure readings during the 
year following separation from service.  Consequently, 
hypertension cannot be service connected as a chronic disease 
shown as such in service or presumed chronic in service.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2005).  There are no 
elevated blood pressure readings in the service medical 
records, consequently, hypertension was not noted in service 
and cannot be service connected based on continuity of 
symptomatology with a condition noted in service.  38 C.F.R. 
§ 3.303(b) (2005).  The veteran is shown to have had labile 
hypertension for a time after service, with multiple but not 
all blood pressure readings in the hypertensive range.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 note (1) 
(hypertension defined) (2005).  The diagnosis was established 
on general medical examination in September 1997 based on 
blood pressure readings at 15-minute intervals.  Given the 
dearth of evidence of hypertension in service, the 
preponderance of the evidence is against finding that all of 
the evidence, including that pertinent to service shows 
incurrence of hypertension in service.  38 C.F.R. § 3.303(d) 
(2005).  In sum, the preponderance of the evidence is against 
granting service connection for hypertension.  38 U.S.C.A. 
§ 1110, 1131 (West 2002).

20.  Swollen Glands in the Neck

Review of the medical evidence of record shown no objective 
finding of swollen glands of the neck by any examiner.  The 
veteran's lay diagnosis is not competent medical evidence 
that he has swollen glands of the neck, Espiritu, 2 Vet. App. 
492, and it is not probative evidence of objective signs or 
symptoms in support of his claim.  38 C.F.R. § 3.317 (2005).

Whereas the veteran does not have swollen glands of the neck, 
there is no basis for service connection on any basis.  This 
claim must be denied.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2005); Gilpin, 155 F. 3d at 
1356; Degmetich, 104 F.3d at 1332; Sabonis, 6 Vet. App. at 
430.

II.  Duty to Notify and to Assist

The veteran filed an original claim for service connection in 
March 1992.  No other specific forms are required to 
prosecute the claims at issue.  In response to an incomplete 
informal claim of July 1993, the RO notified the veteran by 
letter of July 1993 of the information necessary to complete 
his application for benefits.  38 U.S.C.A. § 5102 (West 
2002); 38 C.F.R. § 3.150(a) (2005).

The veteran's claim and initial adjudication of the claims at 
issue predated enactment and promulgation of the laws and 
regulations currently governing VA's duty to notify and to 
assist.  VA notified the veteran of information and evidence 
necessary to substantiate his claims in letters of August and 
September 1996.  Both identified information and evidence the 
production of which was the veteran's responsibility.  The 
September 1996 letter informed the veteran of information and 
evidence VA would seek for him when he produced the 
information necessary for VA to do so.  VA letters of October 
1998, January 2000, and July 2001 again identified 
information and evidence necessary and the responsibilities 
of production.  The July 2001 letter amended the earlier 
statements of the veteran's and VA's relative obligations in 
producing and obtaining evidence, consistent with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  A July VA 2004 letter reiterated the full claim 
development process and explicitly requested the veteran to 
submit any evidence in his possession pertinent to any of his 
22 listed claims.  The letter informed the veteran of recent 
actions taken to obtain evidence and addressed matters unique 
to establishing service connection for undiagnosed illness 
resulting from Southwest Asia service during the Persian Gulf 
War.  VA's again notified the veteran in October 2005 how to 
prosecute his claim.  Additionally, the March 1993 statement 
of the case and subsequent supplemental statements of the 
case through November 2005 have informed the veteran of the 
status of his case.  They have listed the evidence considered 
and the procedural events as they occurred, provided the text 
of the statutes and regulations pertinent to the case and of 
changes in them during the pendency of the claims, and 
discussed how VA applied the law to the evidence.  The 
veteran's several statements during the pendency of his case 
reveal actual knowledge of all elements of establishing 
service connection for his claimed disabilities.

VA has not expressly informed the veteran that a successful 
claim for service connection would result in the assignment 
of a disability rating for the disability that was the 
subject of the winning claim, or that VA would assign an 
effective date of benefits for each disability awarded 
service connection.  The veteran first won a claim of 
entitlement to service connection in May 1994, and VA 
informed him of the initial rating in a May 1994 SSOC.  In 
April 2003, VA implemented the Board's grant of service 
connection for multiple disabilities, assigning initial 
ratings and effective dates and notifying the veteran of both 
by letter of May 2003.  Thus, the veteran had actual 
knowledge that awards of service connection included 
assignment of initial ratings and effective dates.

The information imparted in the VA communications did not 
identify the range of possible disability ratings provided by 
law or the factors that determined the effective date of each 
award of compensation.  See Dingess/Hartman v. Nicholson, 
Nos. 01-1917 & 02-1506 (U.S. Vet. App. Mar. 3, 2006) (VCAA 
requires notice of information and evidence necessary to 
substantiate claim for service connection include notice that 
successful claim with result in assignment of disability 
rating and effective date of entitlement to benefits).  In 
light of the denial of service connection for each of the 
disabilities at issue, by the RO and now the Board, the 
veteran suffered no harm from lack of notice of the fact and 
range of disability ratings and possible effective dates.  
The lack of information did not impede his prosecution of his 
claims or inhibit his full participation; consequently he was 
not prejudiced by the omissions.  In sum, VA has discharged 
its notice obligations in this case.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005).

VA has obtained all of the evidence of which it had notice 
and authorization to obtain, except for an instance in which 
the putative custodian, the Social Security Administration 
informed VA that it had destroyed the veteran's file.  
Earlier communication from SSA had informed VA 

Regarding assistance to obtain information and evidence, VA 
has successfully solicited lay statements from persons the 
veteran has reported possessed knowledge pertinent to his 
claims.  The RO requested a disability determination file 
from the Social Security Administration.  SSA informed VA in 
September 2000 that it had found the veteran not disabled and 
provided no records.  In October 2004, SSA advised VA it had 
destroyed the veteran's file.

The RO obtained all of the veteran's available medical 
records from Hines, Jackson, and Memphis VA Medical Centers, 
i.e., those facilities from which the veteran informed the RO 
he received treatment or examinations.  In a statement of 
February 1999, the veteran reported he could not further 
identify the dates he sought treatment at various VA 
facilities or the persons from whom he sought treatment.

The report of a January 20, 1994, VA Persian Gulf War 
protocol examination mentioned in two January 1994 statements 
of the veteran and referenced in a February 1994 VA 
outpatient progress note is incomplete.  The Board identified 
the documents specifically in its October 1998 remand to the 
RO.  The RO identified it in October 1998 requests to Jackson 
and Memphis VAMCs for records and in a subsequent December 
1998 request to Memphis VAMC in follow-up to Jackson's 
response that all of the veteran's medical records had been 
transferred to Memphis.  In September 2002, bearing the 
notation that it was the only record of a Gulf War 
examination, the RO received a copy of a January 20, 1994, 
Persian Gulf Registry Code Sheet.  The responses from each 
institution reveal that each has provided all records 
available.  Although VA medical records that the Secretary 
can reasonably expect to be of record when adjudicating a 
claim for benefits are constructively of record, Bell v. 
Derwinski, 2 Vet. App. 611 (1992), that constructive presence 
in adjudicating a claim does not extend to records that 
cannot reasonably be expected to be obtained.  The Jackson 
and Memphis VAMC responses of May and June 1999, 
respectively, sufficiently informed VA that the requested 
examination report cannot be obtained.  VA obtained 
additional VA treatment records dated through October 2005.  
VA has discharged its duty to assist the veteran to obtain 
evidence and to obtain available federal records.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).

VA has afforded the veteran repeated examinations between 
March 1992 and March 2000 evaluating the body parts and 
systems implicated in his claims.  The RO has obtained 
statements from practitioners, examiners, and VAMC 
administrators in response to the veteran's assertions of 
failure to treat or document alleged symptoms.  Regarding the 
Gulf War protocol examination, the veteran's complaints at 
the time of the examination, history of exposure to 
environmental factors, examinations performed, and resulting 
findings and diagnoses are recorded on the Persian Gulf 
Registry code sheet.  Additional history of exposure or 
possible exposure to environmental toxins is oft repeated in 
the record and has been reviewed by multiple examiners.  The 
work-ups and consultations noted on the code sheet as done 
have been repeated, some more than once.  Finally, a Gulf War 
protocol examination need not be repeated, as the matters 
addressed in it are elsewhere addressed in the medical 
record.  To the extent the loss of the report is the loss of 
documentation of the veteran's health status at that moment, 
another examination cannot remedy that loss; another 
examination now cannot reveal how he was then.  Ultimately, 
any sign or symptom that has not presented subsequently 
cannot be the basis of an award of benefits in any event.  
The veteran is not prejudiced by the loss of the reports.  No 
further examination or medical opinion is necessary to decide 
the veteran's claims.  38 C.F.R. § 3.159(c)(4) (2005).

Regarding notice to the veteran of VA's failure to obtain 
certain evidence, the SOC and SSOCs documented the failure to 
obtain certain evidence and the evidence available to the RO 
at the time of each readjudication.  Juxtaposed with the 
letters to the veteran requesting evidence and the October 
1998 remand, VA has informed the veteran of the failure to 
obtain certain evidence.  VA has not provided explicit 
statements that it failed to obtain records from SSA.  A July 
2001 VA letter misstated that VA had obtained the veteran's 
SSA records; but a September 2002 SSOC clarified that VA had 
obtained a statement that SSA had denied benefits and why.  
In light of the extensive exchange of information with the 
veteran tracking the evidence of record, this breach of 
explicit notice did not prejudice his case.  VA has 
discharged its duty to notify the veteran of any failure to 
obtain evidence.  38 C.F.R. § 3.159(e) (2005).

Finally, to the extent the October 1998 Board remand created 
rights in the veteran and obligations on VA independent of 
the operation of the VCAA, Stegall v. West, 11 Vet. App. 268, 
271 (1998), the veteran's rights are vindicated to the extent 
possible and VA has discharged its duty to ensure 
implementation of it remand.


ORDER

Service connection for (1) skin disorders claims as sun 
sensitivity, tinea pedis, tinea cruris, and rashes on feet, 
thighs, hands, and fingers; (2) sores in the mouth; (3) 
heartburn; (4) respiratory symptoms including cough and 
shortness of breath; (5) sinus disease or rhinitis; (6) 
dizziness; (7) diminished sense of smell; (8) diminished 
sense of taste; (9) spastic movements of all muscle groups; 
(10) soreness of multiple muscles and joints including low 
back strain; (11) throat irritation; (12) bony growth on the 
knee; (13) residuals of tuberculin skin test; (14) headaches 
and blepharospasm; (15) sore spots on the head; (16) numbness 
of the feet, (17) residuals of exposure to depleted uranium, 
(18) residuals of exposure to microwave radiation; (19) 
hypertension; (20) swollen neck glands; (21) and nighttime 
paralysis is denied.


REMAND

The veteran's representative asserts in a February 2006 
informal hearing presentation that the veteran's pes planus 
with plantar fasciitis has gotten worse since his last 
compensation examination.  Citing Olson v. Principi, 3 Vet. 
App. 480, 482 (1992), the representative correctly requires a 
new compensation examination.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination of his feet to determine the 
current severity of his pes planus with 
plantar fasciitis.  Provide the examiner 
with the claims file.

2.  Readjudicate the claim.  If it 
remains denied, provide the appellant and 
his representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


